In order to find the confessions of the witness, Grasa, inadmissible, it was necessary that the trial court make a factual finding that the hearsay statements lacked trustworthiness. The trial court must be persuaded by the corroborating circumstances of the reliability of the statements. Without support in the record, the trial court speculated that the witness had a motive to fabricate her inculpatory hearsay statements to the authorities and others that she killed her husband.
The court below provided the motive, finding that Grasa wanted her paramour, appellant herein, off the hook. The trial court presumed that the witness believed she had a good defense to the pending murder charge against her.
The court's ruling prevented appellant from presentation of testimony in support of his defense. Whether or not the witness had a motive to fabricate her *Page 364 
confession and whether or not her statements were worthy of belief are determinations to be made by the fact finder, the jury in this cause.
To deny the defense the opportunity to present the testimony was prejudicial to appellant's case and was an abuse of discretion. Accordingly, I must dissent.